DETAILED ACTION
This Notice of Allowance is in response to the After Final Response filed August 8, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-23 are allowable over the references of record for at least the following reasons:
	Claim 1:  a network of gettering particles in the matrix phase, wherein between 60 and 70 percent by volume of the gettering particles have a maximum dimension between about 30 and 70 microns, wherein the gettering particles have maximum dimensions that range from about 1 to 100 microns.
	Claim 15: a dispersion of silicon oxycarbide particles in the matrix, the silicon oxycarbide particles having Si, O, and C in a covalently bonded network, wherein between 60 and 70 percent by volume of the silicon oxycarbide particles have a maximum dimension between about 30 and 70 microns.
	Claim 19:  mixing particles of barium-magnesium alumino-silicate, particles of SiO2, and particles of silicon oxycarbide in a carrier fluid to form a slurry, wherein between 60 and 70 percent of the silicon oxycarbide particles have a maximum dimension between about 30 and 70 microns.
	The closest prior art is the Goberman reference.  The Goberman reference fails to disclose all of the features of the amended independent claims.  Furthermore, while the features not disclosed by the Goberman reference are mere routine optimization of ranges, the Applicant has sufficient shown that its specification describes the criticality of the ranges relied upon to sufficient rebut the presumption of obviousness.  Accordingly, there is allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747